DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The present application claims priority to U.S. Application Serial No. 62/588,544 filed on November 20, 2017.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Liam Christ on 08/20/2021.  The amendments below are in addition to the amended claims 04/01/2021.  

1. (Currently Amended) An electronic module comprising: 
a housing; 
a radome that is disposed over the housing to define an interior; and 
one or more electronic components positioned within the interior; 
wherein at least a portion of the housing, radome, or both contain a polymer composition that exhibits an in-plane thermal conductivity of 1 W/m-K or more as determined in accordance with ASTM E 1461-13 and an electromagnetic shielding effectiveness of 20 dB or more as determined at a frequency of 1 GHz in accordance with EM 2107A, wherein the polymer composition contains a thermally conductive filler and an EMI filler that are distributed within a polymer matrix, and wherein the EMI filler constitutes from 1 wt.% to 10 wt.% of the composition.



3. (Original) The electronic module of claim 1, wherein the housing includes a base that contains a sidewall extending therefrom, and further wherein the radome is supported on the sidewall.

4. (Original) The electronic module of claim 1, wherein the electronic components include a radio frequency sensing component.

5. (Original) The electronic module of claim 4, wherein the module is a radar module.

6. (Original) The electronic module of claim 1, wherein the electronic components include a fiber optic assembly for receiving and transmitting light pulses.

7. (Original) The electronic module of claim 6, wherein the electronic module is a lidar module.

8. (Original) The electronic module of claim 1, wherein the module is free of a metal EMI shield.

9. (Original) The electronic module of claim 1, wherein the module is free of a heat sink.



11. (Original) The electronic module of claim 1, wherein the radome includes the polymer composition.

12. (Cancelled)

13. (Previously Presented) The electronic module of claim 1, wherein the polymer matrix constitutes from 30 wt.% to 80 wt.% of the composition.

14. (Previously Presented) The electronic module of claim 1, wherein the polymer matrix contains an aromatic polymer having a melting temperature of 2000C or more.

15. (Original) The electronic module of claim 14, wherein the aromatic polymer is an aromatic polyester.

16. (Original) The electronic module of claim 15, wherein the aromatic polyester is poly(1,4-butylene terephthalate).

17. (Previously Presented) The electronic module of claim 1, wherein the EMI filler contains an electrically conductive material and is in the form of particles, flakes, or fibers.



19. (Cancelled)

20. (Original) The electronic module of claim 17, wherein the electrically conductive material includes stainless steel, aluminum, zinc, copper, silver, nickel, gold, chrome, iron, or an alloy or mixture thereof.

21. (Previously Presented) The electronic module of claim 1, wherein thermally conductive fillers constitute from 5 wt.% to 40 wt.% of the composition.

22. (Previously Presented) The electronic module of claim 1, wherein the thermally conductive filler has an intrinsic thermal conductivity of 50 W/m-K or more.

23. (Previously Presented) The electronic module of claim 1, wherein the thermally conductive filler includes graphite.

24. (Previously Presented) The electronic module of claim 1, wherein the thermally conductive filler includes a particulate material.



26. (Original) An automotive vehicle comprising the electronic module of claim 1.

27. (Previously Presented) The electronic module of claim 1, wherein the polymer composition exhibits an in-plane thermal conductivity of 5 W/m-K or more as determined in accordance with ASTM E 1461-13.

28. (Previously Presented) The electronic module of claim 1, wherein the polymer composition exhibits a through-plane thermal conductivity of from 1 W/m-K to 5 W/m-K as determined in accordance with ASTM E 1461-13.

REASONS FOR ALLOWANCE
Claims 1-11, 13-18 and 20-28 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious all the limitations of the present invention.  Specifically, the prior art fails to disclose an electronic module comprising a housing and radome that is disposed over the housing to define an interior; wherein at least a portion of the housing, radome, or both contain a polymer composition that exhibits an in-plane thermal conductivity of 1 W/m-K or more as determined in accordance with ASTM E 1461-13 and an electromagnetic shielding effectiveness of 20 dB or more as determined at a frequency of 1 GHz in accordance with EM 2107A, wherein 
The closest prior art is found to be Ham Myung-so (KR 20160067335A), as indicated on the IDS 08/09/2021, which discloses a housing with a similar composition.  See, e.g., Ham Myung-so Para. 37 (“The electrically conductive carbon-based first filler may be used in an amount of 10 to 70 parts by weight, more preferably 10 to 60 parts by weight, based on 100 parts by weight of the heat-resistant polymer.”)  However, Ham Myung-so gives no hint or suggestion for using the housing with a radome let alone for use with certain radio frequency (RF) electronics to allow for electromagnetic energy to pass through.  In fact, the only purpose mentioned with regard to electromagnetic waves is shielding other electronics from electromagnetic waves.  See, e.g., Ham Myung-so Paras. 1-2. Again, Ham Myung does not mention any RF type sensors or suggest using the housing to allow for passage of electromagnetic energy or RF waves.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement of Reasons for Allowance.”  
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029.  The examiner can normally be reached on 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/M.W.J./Examiner, Art Unit 3648         
     
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648